Citation Nr: 0941984	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right shoulder rotator cuff sprain.

2.  Entitlement to a separate rating based on muscular damage 
to the right shoulder.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2002 to April 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In a July 2009 rating decision, the RO granted an increased 
initial evaluation of 10 percent for right shoulder rotator 
cuff sprain, effective May 2006.  Despite the grant of this 
increased initial evaluation, the Veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation.  The 
issue remains on appeal, as the Veteran has not indicated 
satisfaction with the 10 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to a separate rating for muscular 
damage of the right shoulder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's right shoulder rotator cuff sprain is not 
manifested by movement of the Veteran's arm limited to 
shoulder level.  

2. The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected right shoulder 
disability is inadequate.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's right shoulder rotator cuff sprain 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2009).

2. The criteria for referral of the service-connected right 
shoulder rotator cuff sprain for consideration on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 10 percent 
for service-connected right shoulder rotator cuff sprain 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records, post-service private, and VA medical 
records with the claims folder.  Additionally, the Veteran 
was afforded multiple VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  


Entitlement to an Initial Rating Higher Than 10 Percent for 
Right Shoulder Rotator Cuff Sprain
Compensation for a right shoulder rotator cuff sprain was 
established by a November 2006 rating decision, at which time 
a noncompensable rating was assigned, effective from May 
2006.  Subsequently, the rating was increased to 10 percent 
in a July 2008 rating decision, effective May 2006.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for a right shoulder rotator cuff sprain and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also notes that the medical evidence indicates that 
the Veteran is right-hand dominant, and thus the criteria 
pertinent to a "major" extremity are used in the analyses 
that follow.

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for painful or 
limited motion.  The Veteran is seeking an increased rating.  

A rating of 20 percent is warranted when motion of the arm is 
limited at shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Essentially, this rating requires movement 
limited to 90 degrees in either abduction or elevation 
(flexion).  See 38 C.F.R. § 4.71, Plate I. 

A magnetic imaging resonance (MRI) performed in March 2006 
revealed the right shoulder supraspinatus tendon and proximal 
biceps tendon were thickened, consistent with tendinopathy.  
There was a small superior surface tear at the 
musculotendinous junction.  The infraspinatus tendon was 
normal.  There was a tear of the interoinferior labrum, and 
the posterior labrum had a very unusual large tear.  The 
middle glenohumeral ligament was presumably torn, and was in 
an abnormal location anteroinferiorly as a loose fragment.  
There was also a low signal soft tissue fragment seen in the 
joint space anteroinferiorly, which may be a portion of the 
muscle, ligament, or labrum.

The Veteran was afforded a VA examination in August 2006.  
The Veteran complained of lingering pain to the right 
shoulder and decreased range of motion, secondary to pain.  
The Veteran reported his pain is increased with movement, 
activity, lifting or carrying, and weakness on reaching above 
his head.  No episodes of dislocation or recurrent 
subluxation were reported.  Examination revealed a painful 
abduction and flexion to 170 degrees, internal rotation to 90 
degrees, and 90 degrees of external rotation.  Pain started 
at 170 degrees of abduction/flexion and at 90 degrees of 
rotation.  The examiner stated the Veteran was additionally 
limited by pain, but not fatigue, weakness, lack of 
endurance, or incoordination.  The right shoulder had a 5/5 
muscle strength of extensors and flexors and also of internal 
rotators and external rotators and abductors.  There was 
tenderness to palpation at the right shoulder rotator cuff 
insertion.  There were no atrophies, and the drop-arm test, 
O'Brien test and Yokum test were negative.  There was no 
indication of inflammatory arthritis.  The Veteran was 
diagnosed with a right shoulder rotator cuff sprain.

A MRI performed in August 2006 showed no evidence of acute 
fracture, acute marrow edema, or dislocation.  There was a 
small amount of glenohumeral joint fluid with no evidence of 
fluid in the subacromial or subcoracoid joint spaces.  The 
supraspinatus tendon showed minimal abnormal signal distally, 
suggesting tendinosis.  The infraspinatus tendon was normal, 
as were the subscapularis tendon and the tendon of the long 
head of the biceps muscle.  Joint space was well preserved.

VA outpatient records were reviewed.  Records indicate the 
Veteran was seen on numerous occasions for complaints of 
chronic shoulder pain.  

The Veteran was afforded an additional VA examination in 
March 2009.  The Veteran reported a lack of endurance for 
overhead activities and that he experiences flare-ups nine to 
ten times a month, lasting several hours.  Flare-ups are 
alleviated by massages and medications.  No episodes of 
dislocation or recurrent subluxation were reported.  There 
were no constitutional symptoms of inflammatory arthritis.  
Examination revealed tenderness at the right subacromial area 
with no swelling.  The Veteran had a flexion of zero to 130 
degrees, with pain at 110 degrees.  Abduction was limited to 
120 degrees, with pain at 110.  External rotation was to 80 
degrees, with pain at 70 degrees, and internal rotation was 
to 70 degrees with pain at 50 degrees.  An impingement test 
was positive.  The Veteran was diagnosed with right shoulder 
supraspinatus tendinosis causing impingement syndrome.

The Board has considered the full history of the Veteran's 
right shoulder injury.  A rating higher than 10 percent is 
not warranted for limitation of movement because the 
Veteran's arm motion is not limited to shoulder level (90 
degrees).  Although limited by pain, the Veteran was able to 
have a flexion of 170 degrees and 110 degrees and an 
abduction of 170 degrees, and 110 degrees.  The evidence of 
record does not indicate the Veteran has been limited to 90 
degrees at any time during the appeal.

The Board additionally finds the Veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to orthopedic symptoms of the shoulder and arm.  
Taking the remaining codes in numerical order, DC 5200, the 
code for ankylosis of the scapulohumeral articulation, has 
not been raised by the medical evidence and is not supported 
by the ranges of motion described above.  DC 5202 and 
Diagnostic Code 5203 are not applicable, as the medical 
evidence does not indicate the Veteran has those types of 
disabilities.  Additionally, Diagnostic Code 5003 for 
arthritis requires evaluation of symptoms to be based on 
limitation of motion, which is the code under which the 
Veteran is currently being rated.

For all of these reasons, a rating in excess of 10 percent 
for the Veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions, to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain.  However, the Board has taken into consideration the 
exact ranges of motion when affected pain.  As such, the 
Board finds the current 10 percent evaluation adequately 
compensates the Veteran for the level of impairment caused by 
his right shoulder disability.  While the requirements of 
Fenderson have been considered, the evidence of record shows 
that the Veteran's right shoulder disability has not 
warranted an increased rating at any point in the appeal 
period.  The Veteran's claim must be denied. 

Extraschedular consideration
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the July 2000 SSOC. Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right shoulder disability is inadequate. A 
comparison of the level of severity and symptomatology of the 
Veteran's right shoulder disability with the established 
criteria found in the rating schedule for a shoulder 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion of the shoulder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his right shoulder 
disability. Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability. 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability. There is 
nothing in the record which suggests that the right shoulder 
disability itself markedly impacted his ability to perform 
his job as a clerk. The Veteran did not indicate at the 
reported at the March 2009 VA examination that he had missed 
work due to shoulder pain.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture. 

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial increased disability rating in excess of 10 
percent for the Veteran's right shoulder rotator cuff sprain 
is denied.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 Department of Veterans Affairs


